Exhibit 10.14

SECOND AMENDMENT TO STOCK APPRECIATION RIGHTS AGREEMENTS

This Second Amendment to Stock Appreciation Rights Agreements is entered into
this 11th day of December, 2009, by and between DaVita Inc., a Delaware
corporation (the “Company”), and Richard K. Whitney (the “Employee”).

WHEREAS, the Company and the Employee previously entered into five Stock
Appreciation Rights Agreements (each an “SAR Agreement”), dated as of
February 14, 2008, February 15, 2008, February 19, 2008, February 20, 2008 and
February 21, 2008, respectively (the “Grant Dates”), copies of which are
attached hereto as Exhibits 1 through 5, pursuant to the Company’s 2002 Equity
Compensation Plan; and

WHEREAS, each SAR Agreement was amended by that certain Amendment to Stock
Appreciation Rights Agreements dated November 2008, a copy of which is attached
hereto as Exhibit 6.

WHEREAS, the Company and the Employee desire to further amend each SAR Agreement
pursuant to Section 10 thereof;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the parties
hereto, intending to be legally bound hereby, agree as follows:

Section 2(b) of each SAR Agreement is amended in its entirety, effective as of
the date first written above, to provide as follows:

“(b) In the case of the termination of the Grantee’s employment with the Company
(“Severance”), the SAR shall terminate on the Expiration Date.”

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Stock Appreciation Rights Agreements as of the date and year first written
above.

 

COMPANY       EMPLOYEE By   

/s/ Kent J. Thiry

      By   

/s/ Richard K. Whitney

   Kent J. Thiry          Richard K. Whitney    Chief Executive Officer         